Exhibit 10.3

EXECUTION VERSION

 

 

 

PLEDGE AND SECURITY AGREEMENT

made by

SAEXPLORATION HOLDINGS, INC.

and

CERTAIN OF ITS SUBSIDIARIES

in favor of

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

Dated as of September 26, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1. DEFINED TERMS      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      7   SECTION 2. GRANT OF SECURITY INTEREST
     8   SECTION 3. REPRESENTATIONS AND WARRANTIES      9  

3.1

  Title; No Other Liens      9  

3.2

  Perfected Liens      9  

3.3

  Jurisdiction of Organization; Chief Executive Office      9  

3.4

  Collateral Locations      10  

3.5

  Farm Products      10  

3.6

  Investment Property      10  

3.7

  Intellectual Property      11  

3.8

  Deposit Accounts      12  

3.9

  Letter-of-Credit Rights and Chattel Paper      12  

3.10

  Commercial Tort Claims      12   SECTION 4. COVENANTS      12  

4.1

  Delivery of Instruments, Investment Related Property and Chattel Paper      12
 

4.2

  Maintenance of Perfected Security Interest; Further Documentation      13  

4.3

  Changes in Locations, Name, etc.      14  

4.4

  Intentionally Omitted      15  

4.5

  Investment Property      15  

4.6

  Electronic Chattel Paper      15  

4.7

  Intellectual Property      15  

4.8

  [Intentionally Omitted]      17  

4.9

  Commercial Tort Claims      17  

4.10

  Letter-of-Credit Rights      17  

4.11

  Collateral Access Agreements      17  

4.12

  Motor Vehicles; Vessels; Titled Goods      18  

4.13

  Material Contracts      18  

4.14

  Government Contracts      18  

4.15

  Pledged Collateral      18  

4.16

  Pledged Uncertificated Stock      18  

 

i



--------------------------------------------------------------------------------

4.17

  Cash Distributions with respect to Pledged Collateral      19  

4.18

  Inspections, Exams, Collateral Exams and Appraisals      19  

4.19

  Account Verification      19  

SECTION 5. COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

     19  

5.1

  Collection of Receivables      19  

5.2

  Covenant Regarding New Deposit Accounts      19  

SECTION 6. REMEDIAL PROVISIONS

     20  

6.1

  [Intentionally Omitted]      20  

6.2

  Account Debtors; Remains Liable      20  

6.3

  Pledged Stock      20  

6.4

  Proceeds to be Turned Over To Collateral Trustee      21  

6.5

  Application of Proceeds      22  

6.6

  UCC Remedies and Other Remedies      22  

6.7

  Sale of Equity Interests      23  

6.8

  Grantor’s Obligations Upon Default      24  

6.9

  Grant of Intellectual Property License      24  

6.10

  Subordination      25  

6.11

  Deficiency      25  

SECTION 7. THE COLLATERAL TRUSTEE

     25  

7.1

  Collateral Trustee’s Appointment as Attorney-in-Fact, etc.      25  

7.2

  Duty of Collateral Trustee      27  

7.3

  [Intentionally Omitted]      28  

7.4

  Secured Party Performance of Debtor Obligations      28  

7.5

  Specific Performance of Certain Covenants      28  

7.6

  Authority of Collateral Trustee      29  

7.7

  Protections of Collateral Trustee      29  

SECTION 8. MISCELLANEOUS

     30  

8.1

  Amendments in Writing      30  

8.2

  Notices      30  

8.3

  Waivers      30  

8.4

  No Waiver by Course of Conduct; Cumulative Remedies      30  

8.5

  Enforcement Expenses; Indemnification      30  

8.6

  Successors and Assigns      31  

8.7

  Counterparts      31  

 

ii



--------------------------------------------------------------------------------

8.8

  Severability      31  

8.9

  Section Headings      31  

8.10

  Integration      31  

8.11

  Reinstatement      31  

8.12

  GOVERNING LAW      32  

8.13

  Submission To Jurisdiction; Waivers      32  

8.14

  Acknowledgements      32  

8.15

  WAIVER OF JURY TRIAL      32  

8.16

  Additional Grantors      33  

8.17

  Releases      33  

8.18

  Inconsistencies with the Intercreditor Agreement      33  

 

iii



--------------------------------------------------------------------------------

SCHEDULES Schedule 2    Filings and Other Actions Required to Perfect Security
Interest Schedule 3    Location of Jurisdiction of Organization and Chief
Executive Office Schedule 3.4    Collateral Locations Schedule 3.5    Farm
Products Schedule 3.6    Investment Property Schedule 3.6(a)    Pledged Stock
Schedule 3.6(b)    Pledge Debt Instruments Schedule 3.6(f)    Certificated
Pledged Stock Schedule 4.10    Collection Account Schedule 4.11    Locations of
Inventory, Equipment and Books and Records Schedule 5    Intellectual Property
Schedule 6    Commercial Tort Claims Schedule 7    Deposit Accounts; Securities
Accounts Schedule 8    Letter-of-Credit Rights; Chattel Paper ANNEXES    Annex 1
   Assumption Agreement EXHIBITS    Exhibit A    Form of Copyright Security
Agreement Exhibit B    Form of Patent Security Agreement Exhibit C    Form of
Trademark Security Agreement

 

i



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of September 26, 2018,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of
Wilmington Savings Fund Society, FSB, as collateral trustee (in such capacity,
together with any of its successors and permitted assigns in such capacity, the
“Collateral Trustee”) for the Secured Parties referred to below.

W I T N E S S E T H:

WHEREAS, SAExploration Holdings, Inc., a Delaware corporation (the “Company”),
the guarantors party thereto, and Wilmington Savings Fund Society, FSB, as
Trustee and Collateral Trustee, entered into that certain Senior Secured
Convertible Notes Indenture dated as of the date hereof (as amended, restated,
modified and/or supplemented from time to time, the “Indenture”);

WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
proceeds of the Notes issued pursuant to the Indenture; and

WHEREAS, as a condition to the Holders acquiring the Notes issued under the
Indenture, the Grantors are required to execute, and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Collateral Trustee, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture, and,
notwithstanding the foregoing, unless otherwise defined herein, the following
terms which are defined in the Uniform Commercial Code (as defined herein) are
used herein as so defined: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claim, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Security and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Account Debtor” means an account debtor (as that term is defined in the Uniform
Commercial Code).

“Agreement” means this Pledge and Security Agreement, as the same may be
amended, restated, supplemented, replaced and/or otherwise modified from time to
time, in accordance with the terms of the Indenture and as further defined in
the Preamble to this Agreement.

“Capital Stock” means:

(a) in the case of a corporation, capital stock;



--------------------------------------------------------------------------------

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

(d) in the case of any other entity, any other interests or participations that
confer on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing entity; but excluding from all of the
foregoing any debt securities convertible into or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Collateral” as defined in Section 2 hereof.

“Collateral Account” as defined in Section 5.1 hereof.

“Collection Account” means the Deposit Account identified on Schedule 4.10
hereto.

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Uniform Commercial Code), and includes those commercial tort claims
listed on Schedule 6 hereto.

“Company” shall have the meaning assigned to such term in the first Recital
hereof.

“Control” has the meaning set forth in Article 8 of the UCC or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means, with respect to any deposit account, lockbox account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Trustee and the Required Holders, among the Collateral Trustee, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Grantor maintaining
such account or owning such entitlement or contract, effective to grant
“control” (within the meaning of Articles 8 and 9 under the Uniform Commercial
Code, as applicable) over such account to the Collateral Trustee. Deposit
Account Control Agreements and Securities Account Control Agreements shall
constitute Control Agreements hereunder.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Copyright Security Agreement” means a Copyright Security Agreement
substantially in the form of Exhibit A hereto.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5 hereto, (iii) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (iv) the right to
sue for past, present, and future infringements thereof, and (v) all of each
Grantor’s rights corresponding thereto throughout the world.

 

2



--------------------------------------------------------------------------------

“Deposit Account” as defined in the UCC and, in any event, including without
limitation, any demand, time, savings, passbook or like account maintained with
a depository institution. All funds in each Deposit Account (other than Deposit
Accounts constituting the Excluded Deposit/Securities Accounts) shall be
presumed to be Collateral and Proceeds of Collateral, and the Collateral Trustee
and the Secured Parties shall have no duty to inquire as to the source of the
amounts on deposit in any Deposit Account.

“Deposit Account Control Agreement” means an agreement, in form reasonably
satisfactory to the Collateral Trustee and the Required Holders, among any
Grantor, a depository institution at which such Grantor maintains a deposit
account or deposit accounts, and the Collateral Trustee with respect to
collection and control of all deposits and balances held in such deposit
account(s) maintained by such Grantor with such depository institution which
agreement shall grant the Collateral Trustee Control of such deposit account(s)
for the ratable benefit of the Secured Parties.

“Equity Interest” means, with respect to any Person, any and all shares, stock,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the Issue Date, but excluding debt securities convertible or
exchangeable into such equity.

“Excluded Account” means all Deposit Accounts used solely for (i) payroll and/or
accrued employee benefits or (ii) employee benefit plans.

“Excluded Deposit/Securities Accounts” as defined in Section 5.1 hereof.

“Excluded Property” means:

(a) all of any Grantor’s right, title and interest in any leasehold or other
non-fee simple interest in any Real Property of such Grantor (whether leased or
otherwise held on the date hereof or leased or otherwise acquired after the date
hereof);

(b) any permit or lease or license or any contractual obligation entered into by
any Grantor, (i) that prohibits or requires the consent of any Person other than
the Company or any of its Affiliates as a condition to the creation by any
Grantor of a Lien on any right, title or interest in such permit, lease, license
or contractual agreement or any Capital Stock or equivalent related thereto or
(ii) to the extent that any Legal Requirement applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (i) and
(ii), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Legal Requirement;

(c) (i) all foreign intellectual property and (ii) any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law;

 

3



--------------------------------------------------------------------------------

(d) fixed or capital assets owned by any Grantor that are subject to a purchase
money Lien or a capital lease if the contractual obligation pursuant to which
such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than the Company or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

(e) motor vehicles subject to certificates of title (except (i) to the extent
perfection can be obtained by the filing of Uniform Commercial Code financing
statements and (ii) titled Equipment and Preempted Perfection Equipment, which
shall be subject to Section 4.12 hereof;

(f) cash collateral pledged to a third-party to the extent permitted by this
Indenture, securing, in the case of letters of credit, an amount not to exceed
the face amount of cash collateralized letters of credit for the benefit of any
of the Grantors and, in the case of Hedging Obligations, not to exceed the
amount of such Hedging Obligations, in each case, to the extent such letters of
credit or Hedging Obligations are permitted under the Indenture, as applicable;

(g) the Equity Interests in the Kuukpik Joint Venture, (ii) any interest in any
Equity Interests that is not directly owned by any Grantor and (iii) any
interest in any Equity Interests of any other joint venture, partnership or
other entity that was or is existing (A) on the date hereof or (B) from and
after the date hereof, in each case, if such joint venture, partnership or other
entity is not a Subsidiary of a Grantor if and for so long as (x) the grant of a
Lien with respect thereto is not permitted by the other partner, joint venture
or joint venture partner, as applicable, and (y) the applicable Grantor has used
commercially reasonable efforts to obtain the right to grant a Lien in such
joint venture, partnership or other entity;

(h) (i) Equity Interests in excess of 65% of all outstanding voting Equity
Interests of any first tier Foreign Subsidiary (including for the avoidance of
doubt any controlled foreign corporation within the meaning of Section 957 of
the IRC) or any Foreign Subsidiary Holding Company and (ii) any of the Equity
Interests of any Subsidiary of any Foreign Subsidiary or Foreign Subsidiary
Holding Company;

(i) any Collateral that has been released in accordance with this Indenture, the
Indenture Documents or the Intercreditor Agreement (provided, that, for the
avoidance of doubt, no such Collateral shall be released in accordance with a
sale or disposition from a Grantor to a Grantor);

(j) [Intentionally omitted];

(k) the Excluded Accounts;

(l) any property or assets owned at any time or from time to time by any Foreign
Subsidiary (to the extent otherwise permitted hereunder); and

(m) any asset or property constituting Equity Interests in a Foreign Subsidiary
as to which the Required Holders in their reasonable discretion and as confirmed
in writing to the Collateral Trustee upon request will not seek to obtain or
perfect a security interest thereon if the costs of obtaining or perfecting such
security interest outweighs the benefit to the Secured Parties of the security
afforded thereby (based on the fair market value of such asset or property) (it
being understood that such determination in respect of assets described in this
clause (m) shall only apply with respect to actions required to create or
perfect a security interest in the Collateral under the laws of any non-U.S.
jurisdiction);

 

4



--------------------------------------------------------------------------------

provided, that notwithstanding anything to the contrary contained clauses
(a) through (m) above to the contrary, (a) Excluded Property shall not include
any Proceeds of property described in clauses (a) through (m) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation,
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Grantor in, to and under such property shall immediately attach
thereto.

“Foreign Jurisdiction” means any jurisdiction outside the United States.

“Foreign Registered Intellectual Property” as defined in Section 3.7 hereof.

“Indenture” shall have the meaning assigned to such term in the first Recital
hereof.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of confidential, technology
or proprietary information of any kind, including all rights therein and all
applications for registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public on
non-discriminatory terms which have been licensed to the Specified Party
pursuant to end-user licenses), (B) the license agreements listed on Schedule 5
hereto, and (C) the right to use any of the licenses or other similar rights
described in this definition in connection with the enforcement of the Secured
Parties’ rights under the Indenture Documents.

“Intercompany Notes” shall have the meaning set forth in the Indenture.

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) all other Equity Interests (whether or
not classified as investment property under the Code) (including Equity
Interests in any Excluded Subsidiary held by a Grantor).

“Issuers” means the collective reference to each issuer of Pledged Stock.

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5 hereto, (ii) all continuations,
divisional, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of such Grantor’s and each other Grantor’s rights corresponding thereto
throughout the world.

 

5



--------------------------------------------------------------------------------

“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit B hereto.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the Uniform Commercial Code), in each
case owned by any Grantor, and any distribution of property made on, in respect
of or in exchange for the foregoing from time to time, including all Stock and
Stock equivalents listed on Schedule 3.6(a). Pledged Certificated Stock excludes
any Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by the Indenture.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Indebtedness described on
Schedule 3.6(b) hereto, issued by the obligors named therein. Pledged Debt
Instruments excludes any Excluded Property and any Cash Equivalents that are not
held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3.6(a) hereto, in each case, to the extent such
interests are not certificated. Pledged Uncertificated Stock excludes any
Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by this Agreement.

“Preempted Perfection Equipment” has the meaning specified therefor in
Section 4.12 hereof.

“Proceeds” has the meaning specified in Section 2.

“Secured Obligations” shall have the same definition attributed to “Obligations”
in the Indenture (which includes, for the avoidance of doubt, the “Guaranteed
Obligations” (as defined in the Indenture)).

“Secured Parties” means, collectively, the Collateral Trustee, the Trustee and
each Holder.

“Securities Account” means a securities account (as that term is defined in the
Uniform Commercial Code).

 

6



--------------------------------------------------------------------------------

“Securities Account Control Agreement” means an agreement, in form reasonably
satisfactory to the Collateral Trustee and Required Holders, among any Grantor,
a securities intermediary, broker or other institution holding such Grantor’s
Securities Account(s), and the Collateral Trustee which agreement shall grant to
the Collateral Trustee Control of such Securities Account(s) for the ratable
benefit of the Secured Parties.

“Securities Act” means the Securities Act of 1933, as amended.

“Trademark Security Agreement” means a Trademark Security Agreement
substantially in the form of Exhibit C hereto.

“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5 hereto, (ii) all
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (vi) each Grantor’s rights corresponding thereto throughout the world.

“UCC” or “Uniform Commercial Code” means the New York Uniform Commercial Code;
provided, however, that in the event if a term is defined in Article 9 of the
New York Uniform Commercial Code differently than in another Article thereof,
the term shall have the meaning set forth in Article 9; provided further that,
if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“U.S. Registered Intellectual Property” as defined in Section 3.7 hereof.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The words “asset,” “property” and “Property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including, without limitation, cash, securities,
accounts, and contract rights.

 

7



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby unconditionally grants and pledges to the Collateral
Trustee, for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on, all of such Grantor’s right, title and interest in, to
and under all of the following Property, in each case, whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) Accounts;

(b) Books;

(c) Chattel Paper;

(d) Deposit Accounts, including, without limitation, Permitted Foreign Deposit
Accounts;

(e) Goods, including Equipment;

(f) General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;

(g) Inventory;

(h) Investment Related Property;

(i) Negotiable Collateral;

(j) Supporting Obligations;

(k) Commercial Tort Claims;

(l) money, Cash Equivalents, or other assets of such Grantor that now or
hereafter come into the possession, custody, or control of the Secured Parties
(or any of their agents or designees);

(m) receivables due to such Grantor or another Grantor from Alaska Seismic
Ventures and any tax credit, tax certificate, tax refund or refund claim
assigned or issued to such Grantor or such other Grantor in connection
therewith, including, without limitation, any Alaska Tax Credits; and

(n) all of the proceeds (as such term is defined in the Uniform Commercial Code)
and products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles (including, without
limitation, Intellectual Property and Intellectual Property Licenses),
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in

 

8



--------------------------------------------------------------------------------

condemnation with respect to any of the foregoing, any tax credits, tax
certificates, rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (collectively, the
“Proceeds”). Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to such Grantor or a Holder from time to time
with respect to any of the Investment Related Property.

Notwithstanding anything contained in this Agreement or the other Indenture
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property (but shall include the Proceeds and products of Excluded Property and
each other item set forth in clause (n) above with respect to Excluded Property,
in each case, to the extent that such Proceeds, products and other items do not
themselves constitute Excluded Property).

Notwithstanding any other provisions set forth herein, SAExploration
Acquisitions (U.S.), LLC shall not constitute a Grantor hereunder (or otherwise
be subject to the any of the provisions hereof) unless and until the Closing
Date Acquisition Obligations (other than contingent indemnification obligations
for which no claim has been asserted) have been paid in full in cash.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Holders to acquire the Notes issued pursuant to the Indenture,
each Grantor hereby represents and warrants to the Collateral Trustee and each
other Secured Party that on and as of the date hereof:

3.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Trustee for the ratable benefit of the Secured Parties pursuant to
this Agreement and other Permitted Liens, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. As of the
date hereof, no financing statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral Trustee, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or in
connection with Permitted Liens.

3.2 Perfected Liens. Subject to any provision herein or in the Indenture that
expressly provides that Collateral Trustee’s Liens for the ratable benefit of
the Secured Parties in certain amounts of certain types of Collateral, is not
required to be perfected as of the date hereof, the security interests granted
pursuant to this Agreement upon completion of the filings and other actions
specified on Schedule 2 hereto (which, in the case of all filings and other
documents referred to on said schedule, have been delivered to the Collateral
Trustee (for the ratable benefit of the Secured Parties) in completed and, where
applicable, duly executed form), constitute valid and perfected security
interests in all of the Collateral, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and are prior to all other Liens on the Collateral in
existence on the date hereof except for certain of the Permitted Liens.

3.3 Jurisdiction of Organization; Chief Executive Office. As of the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), federal employer identification number,
the location and mailing address of such Grantor’s chief executive office

 

9



--------------------------------------------------------------------------------

or sole place of business or principal residence, as the case may be, all trade
names or other names under which such Grantor commonly conducts business, and
type of organization of such Grantor are specified on Schedule 3 hereto. As of
the date hereof, such Grantor has furnished to the Collateral Trustee certified
copies of its Organizational Documents, certified as of a recent date. On the
date hereof, the name in which it has executed this Agreement is the exact name
as it appears in such Grantor’s organizational documents, as amended, as filed
with such Grantor’s jurisdiction of organization as of the date hereof. As of
the date hereof, such Grantor has not during the past five years (i) except as
described on Schedule 3 hereto, been a party to any acquisition, merger or
consolidation or (ii) other than as set forth in Schedule 3 hereto, had any
other legal name.

3.4 Collateral Locations.

As of the date hereof, the Grantors’ Inventory and Equipment (other than
vehicles and Equipment out for repair) and Books are kept only (i) at the
locations identified on Schedule 3.4 hereto, (ii) in transit between any of the
locations referenced in this sentence and (iii) any domestic location accessible
by a Grantor without restriction and owned, leased or licensed by a Grantor’s
customer(s) to the extent necessary for such Grantor’s provision of services to
such customer. Each Grantor has good title to, or valid leasehold interest in,
all of such Inventory and Equipment, free and clear of all Liens except for
Permitted Liens.

3.5 Farm Products.

As of the date hereof date hereof, none of the Collateral constitutes, or is the
Proceeds of, Farm Products other than as set forth on Schedule 3.5 hereto. The
value of such Collateral consisting of Farm Products does not exceed $500,000 as
of the date hereof.

3.6 Investment Property.

(a) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Permitted Liens.

(b) No dispute, right of setoff, counterclaim or defense exists with respect to
all or any part of the Investment Property other than as set forth on Schedule
3.6 hereto.

(c) As of the date hereof, the Pledged Stock pledged by such Grantor hereunder
constitutes all the issued and outstanding shares or other units of all classes
of the Equity Interests of each Issuer owned by such Grantor.

(d) As of the date hereof, the Pledged Stock is duly and validly authorized and
issued, fully paid and non-assessable (to the extent applicable), and all
documentary stamp or other Taxes or fees owing in connection with the issuance,
transfer and/or pledge thereof hereunder have been paid.

(e) As of the date hereof, no Issuer has issued, and there are not outstanding,
any options, warrants or other rights to acquire Equity Interests of such Issuer
other than as set forth on Schedule 3.6 hereto.

 

10



--------------------------------------------------------------------------------

(f) As of the date hereof, certificates representing all of the certificated
Pledged Stock owned by Grantors have been delivered to the Collateral Trustee
for the ratable benefit of the Secured Parties, together with an undated stock
power covering each such certificate duly executed in blank by the applicable
Grantor to the Collateral Trustee, a list of such certificates is set forth on
Schedule 3.6(f) hereto , in each case, unless the Grantors would not be required
to deliver such certificates and powers to Collateral Trustee pursuant to
Section 4.1 hereof.

(g) Neither the grant of the security interest in the Pledged Stock or any other
Investment Property by any Grantor to the Collateral Trustee for the ratable
benefit of the Secured Parties herein, nor the exercise by the Collateral
Trustee (at the direction of the Required Holders) of its rights or remedies
hereunder with respect thereto, will conflict with any provision of the articles
of organization, certificate of formation, certificate of incorporation,
articles of incorporation, charter, bylaws, limited liability company agreement
or other organizational document of any Issuer or any agreement by and between
any Grantor or Issuer and its shareholders or equity owners or among any such
shareholders or equity owners. Except as expressly contemplated herein or any
other Indenture Document, no consent, approval, authorization or order of, and
no notice to or filing with, any court, Governmental Authority, Issuer, or third
party is required in connection with the grant or perfection by the Grantors of
the security interests in the Pledged Stock or any other Investment Property
herein except as may be required under the UCC or any restrictions on
transferability imposed by applicable state and federal securities laws or by
laws affecting the offering and sale of securities generally.

(h) To each Grantor’s knowledge, each of the Pledged Debt Instruments
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms other than as set forth in
Schedule 3.6(b) hereto and subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing (it being understood that such
knowledge qualifier shall not apply to the Intercompany Notes).

3.7 Intellectual Property. As of the date hereof, Schedule 5 hereto lists all
(a) applications for United States federal registration and United States
federally registered Intellectual Property owned by such Grantor in its own name
on the date hereof (“U.S. Registered Intellectual Property”) and
(b) applications for and registrations of all Intellectual Property registered
outside of the United States owned by such Grantor in its own name on the date
hereof (“Foreign Registered Intellectual Property”).

(a) As of the date hereof, (i) (A) all material U.S. Registered Intellectual
Property is subsisting, unexpired and enforceable (except to the extent
unenforceable due to invalidity), (B) all material Patents and Copyrights
constituting U.S. Registered Intellectual Property are, to the knowledge of the
Grantors, valid and (C) all material Trademarks constituting U.S. Registered
Intellectual Property are valid and (ii) all Foreign Registered Intellectual
Property is valid, subsisting, unexpired and enforceable, except to the extent
that the failure of such Foreign Registered Intellectual Property to be valid,
subsisting, unexpired and enforceable would not reasonably be expected to have a
Material Adverse Change.

(b) As of the date hereof, Schedule 5 hereto lists all Intellectual Property
Licenses. Except (i) as set forth in Schedule 5 hereto and (ii) all licenses
granted by a Grantor in the ordinary course of business, as of the date hereof,
none of the material Intellectual Property owned by a Grantor (other than that
constituting Excluded Property) is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

 

11



--------------------------------------------------------------------------------

(c) No holding, decision or judgment has been rendered by Governmental Authority
which would invalidate, limit or cancel such Grantor’s rights in, any
Intellectual Property (other than that constituting Excluded Property) in any
respect that would reasonably be expected to have a material adverse effect on
the aggregate value of the Collateral or the Collateral Trustee’s security
interest therein (for the ratable benefit of the Secured Parties).

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof seeking to invalidate, limit or cancel any
Intellectual Property (other than that constituting Excluded Property) or such
Grantor’s ownership interest therein, which, if adversely determined, would have
or cause a Material Adverse Change.

3.8 Deposit Accounts. On the date hereof, all of such Grantor’s Deposit Accounts
and Securities Accounts are listed on Schedule 7 hereto, specifically indicating
the type of Deposit Account and whether or not it is an Excluded Account.

3.9 Letter-of-Credit Rights and Chattel Paper. On the date hereof, Schedule 8
hereto lists all of the Grantors’ Letter-of-Credit Rights and Chattel Paper
having a face amount in excess of $250,000. All action by such Grantor necessary
to protect and perfect the Collateral Trustee’s Lien (for the ratable benefit of
the Secured Parties) under the laws of the United States on each item listed on
Schedule 8 hereto has been duly taken (including, subject to the Intercreditor
Agreement, the delivery of all originals as required hereunder and the placement
of the following legend on all Chattel Paper: “This [chattel paper] is subject
to the security interest of [Wilmington Savings Fund Society, FSB or its
successors and assigns], in its capacity as Collateral Trustee for the Holders,
and any sale, transfer, assignment or encumbrance of this [chattel paper]
violates the rights of such secured party.”).

3.10 Commercial Tort Claims. (a) As of the date hereof, except to the extent
listed in Schedule 6 hereto, no Grantor has rights in any Commercial Tort Claims
with an aggregate potential value in excess of $250,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
described on Schedule 6 hereto (including any supplement thereto pursuant to
Section 4.9 hereof) against such Grantor in the jurisdiction specified in
Schedule 2 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the Collateral
Trustee, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase
such Collateral from Grantor, which security interest shall be prior to all
other Liens on such Collateral except for certain of the Permitted Liens.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Collateral Trustee and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations (other than any contingent indemnification obligations)
shall have been paid in full in immediately available funds and all of the
Indenture Documents have been terminated:

4.1 Delivery of Instruments, Investment Related Property and Chattel Paper.
Subject to the Intercreditor Agreement and without limiting Grantor’s
obligations under Section 4.15 hereof, in the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case, having an aggregate
value or face amount of $250,000 or more in the aggregate, the Grantors shall
promptly (and in any event within three (3) Business Days after receipt
thereof), notify the Collateral Trustee thereof, and if and to the extent that

 

12



--------------------------------------------------------------------------------

perfection or priority of the Collateral Trustee’s Liens are dependent on or
enhanced by possession, the applicable Grantor, promptly (and in any event
within three (3) Business Days) after request by the Collateral Trustee (at the
direction of the Required Holders), shall execute such other documents and
instruments as shall be requested by the Collateral Trustee (at the direction of
the Required Holders) or, if applicable, endorse and deliver physical possession
of such Negotiable Collateral, Investment Related Property (to the extent
certificated), or Chattel Paper to the Collateral Trustee, together with such
undated powers (or other relevant document of assignment or transfer acceptable
to transfer title to the Collateral Trustee) endorsed in blank or as shall be
requested by the Collateral Trustee (at the direction of the Required Holders),
and shall do such other acts or filings deemed necessary or desirable by the
Collateral Trustee (at the direction of the Required Holders) to enhance,
perfect and protect the Collateral Trustee’s Liens therein.

4.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to any provision herein or in the Indenture that expressly provides
that Collateral Trustee’s Liens (for the ratable benefit of the Secured Parties)
in certain amounts of certain types of Collateral are not required to be created
or perfected, such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 hereof and shall defend such security interest against
the claims and demands of all Persons whomsoever.

(b) Subject to the Intercreditor Agreement and without limiting such Grantor’s
obligations under Section 4.2(a) hereof, subject to any provision herein or in
the Indenture that expressly provides that Collateral Trustee’s Liens (for the
ratable benefit of the Secured Parties) in certain amounts of certain types of
Collateral are not required to be created or perfected, at any time and from
time to time, upon the written request of the Collateral Trustee (at the
direction of the Required Holders) and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Trustee (at the direction of the Required Holders) may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Electronic Chattel Paper,
Deposit Accounts, Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral
Trustee to obtain Control (for the ratable benefit of the Secured Parties) with
respect thereto, in each case, in accordance with the provisions hereof,
(iii) execute or deliver to the Collateral Trustee any and all fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that the Collateral Trustee (at the direction of
the Required Holders) may reasonably request and in form and substance
reasonably satisfactory to the Required Holders, to create, perfect, and
continue perfection or to better perfect the Collateral Trustee’s Liens in all
of the assets that constitutes Collateral of each Grantor under applicable Legal
Requirements in the United States (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), and in order to fully
consummate all of the transactions contemplated hereby and under the other
Indenture Documents.

(c) To the maximum extent permitted by applicable law, if any applicable Grantor
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Grantor hereby authorizes the Collateral Trustee to execute any
such Additional Documents in the applicable Grantor’s name, as applicable, and
authorizes the Collateral Trustee to file such

 

13



--------------------------------------------------------------------------------

executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, each Grantor shall take such actions as
are necessary or that the Collateral Trustee (at the direction of the Required
Holders) may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Grantors other than Excluded Property.

(d) Each Grantor will execute and deliver to the Collateral Trustee such other
instruments or notices, as are necessary or that the Collateral Trustee may
reasonably request (at the direction of the Required Holders), in order to
perfect and preserve the security interest granted or purported to be granted
hereby under applicable Legal Requirements in the United States.

(e) Each Grantor authorizes the Collateral Trustee at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements in
such form and in such offices as the Collateral Trustee reasonably determines
(at the direction of Required Holders) appropriate to perfect the security
interests of the Collateral Trustee under this Agreement (i) describing the
Collateral as “all personal property of debtor”, “all assets of debtor”, “all
personal property now existing or hereafter acquired”, “all assets now existing
or hereafter acquired”, “all personal property and assets of Debtor now existing
or hereafter acquired” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by Part 5 of Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of such
financing statement, in each case, provided, that such authorization shall not
impose any such duty upon the Collateral Trustee to file such financing
statements. Each Grantor also hereby ratifies any and all financing statements
or amendments previously filed by or on behalf of the Collateral Trustee in any
jurisdiction. Nothing in this Section 4.2(e) shall relieve any Grantor from its
obligation to file financing statements, to file any continuation statements or
to otherwise maintain perfection of the Collateral Trustee’s security interest
for the benefit of the Secured Parties as such obligations are set forth in this
Agreement, the Indenture or any other document (subject to the provisions of
Section 4.2(f) hereof).

(f) Each Grantor acknowledges that no Grantor is authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement previously filed in connection with this Agreement or any
other Indenture Document, without the prior written consent of the Collateral
Trustee (at the direction of the Required Holders), subject to such Grantor’s
rights under Section 9- 509(d)(2) of the Code.

4.3 Changes in Locations, Name, etc. Such Grantor will not, except upon ten
(10) days’ prior written notice or such shorter notice period agreed to by the
Collateral Trustee (at the direction of the Required Holders), to the Collateral
Trustee and delivery to the Collateral Trustee of all additional executed
financing statements and other documents (which the Company shall promptly file
or record in all appropriate filing and/or recording offices), if any, necessary
to maintain the validity, perfection and priority of the security interests
provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence, as the case
may be, or mailing address from that referred to in Section 3.3 hereof,
provided, that no Grantor will change its jurisdiction of organization or the
location of its chief executive office or sole place of business or principal
residence to a jurisdiction or location outside of the United States without the
prior written consent of the Required Holders; or

 

14



--------------------------------------------------------------------------------

(ii) change its name or organization identification number issued by its state
of organization or type of entity or federal employer identification number.

4.4 Intentionally Omitted.

4.5 Investment Property.

(a) on the occurrence and during the continuance of an Event of Default,
following the request of the Collateral Trustee (at the direction of the
Required Holders), subject to the Intercreditor Agreement, all sums of money and
property paid or distributed in respect of the Investment Related Property that
are received by any Grantor shall be held by such Grantor in trust for the
benefit of the Collateral Trustee segregated from such Grantor’s other property,
and such Grantor shall deliver it promptly to the Collateral Trustee in the
exact form received unless the same has been delivered to the ABL Loan Agent or
Term Agent pursuant to the Intercreditor Agreement; and

(b) Except for assets of the Grantors located outside the United States, each
Grantor shall cooperate with the Collateral Trustee in obtaining all necessary
approvals and making all necessary filings under federal, state, local, or
foreign law to effect the perfection of the Security Interest on the Investment
Related Property or to effect any sale or transfer thereof.

Except as provided in Section 6.3(b) hereof, the Grantors shall be entitled to
exercise all voting, consent and corporate, partnership, limited liability
company and similar rights with respect to the Pledged Collateral; provided,
however, that no vote shall be cast, consent given or right exercised or other
action taken by such Grantor that would contravene or result in any violation of
any provision of any Indenture Document in any material respect.

4.6 Electronic Chattel Paper.

(a) Promptly (and in any event within three (3) Business Days) after request by
the Collateral Trustee (at the direction of the Required Holders), each Grantor
shall take all steps reasonably necessary to grant the Collateral Trustee
control of all electronic Chattel Paper of any Grantor in accordance with the
Uniform Commercial Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the individual or aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
$250,000;

(b) If any Grantor retains possession of any Chattel Paper or instruments (which
retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of the Collateral Trustee (at the direction of the
Required Holders), such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of “Wilmington Savings Fund Society, FSB,
as Collateral Trustee, together with its successors and assigns”; and

(c) This Section 4.6 shall be subject to the Intercreditor Agreement.

4.7 Intellectual Property.

(a) No less frequently then once each calendar year within forty five (45) days
after the end of each calendar year (or more frequently upon the request of the
Collateral Trustee (at the direction of the Required Holders)), in order to
facilitate filings with the PTO and the United States Copyright Office, each
Grantor shall execute and deliver to the Collateral Trustee one or

 

15



--------------------------------------------------------------------------------

more Copyright Security Agreements (if such Grantor owns any Copyrights that are
not already subject to a recorded Copyright Security Agreement), one or more
Patent Security Agreements (if such Grantor owns any Patents that are not
already subject to a recorded Patent Security Agreement) and one or more
Trademark Security Agreements (if such Grantor owns any Trademarks that are not
already subject to a recorded Trademark Security Agreement) to further evidence
the Collateral Trustee’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights (if any), and the General Intangibles of such Grantor relating
thereto or represented thereby arising, developed and/or acquired during such
calendar year (or such shorter period of time since the most recent Copyright
Security Agreements, Trademark Security Agreements and Patent Security
Agreements were executed and recorded) just ended;

(b) Each Grantor shall have the duty, exercised in a commercially reasonable
manner in the reasonable business judgment of such Grantor, with respect to
Intellectual Property that is necessary in the proper conduct of such Grantor’s
business, to protect and diligently enforce and defend at such Grantor’s expense
its Intellectual Property, including (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, dilution, or other
similar violation and to recover any and all damages for such infringement,
misappropriation, dilution, or other similar violation, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter, (D) to prosecute diligently any copyright application that is part of
the Copyrights pending as of the date hereof or hereafter, (E) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, other Intellectual Property, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (F) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment to such
Grantor of Intellectual Property rights created or developed and obligations of
confidentiality. No Grantor shall abandon any Intellectual Property or
Intellectual Property License that is necessary in the proper conduct of such
Grantor’s business. Each Grantor shall take the steps described in this
Section 4.7(b) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in the proper conduct of such Grantor’s or Domestic Subsidiary’s
business;

(c) Each Grantor acknowledges and agrees that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section 4.7(c),
each Grantor acknowledges and agrees that the Secured Parties shall not be under
any obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but the Collateral Trustee (at the direction of the Required
Holders), subject to the Intercreditor Agreement and this Indenture, may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable documented out-of-pocket fees and expenses of attorneys and other
professionals) shall constitute Secured Obligations hereunder;

(d) Each Grantor shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright that is necessary in the proper
conduct of such Grantor’s business. Any expenses incurred in connection with the
foregoing shall be borne by the Grantors; and

 

16



--------------------------------------------------------------------------------

(e) No Grantor shall enter into any Intellectual Property License to receive any
license or rights in any Intellectual Property of any other Person unless such
Grantor has used commercially reasonable efforts to permit the assignment of or
grant of a Lien in such Intellectual Property License (and all rights of such
Grantor thereunder) to the Collateral Trustee (and any transferees of the
Collateral Trustee) for the benefit of the Secured Parties.

4.8 [Intentionally Omitted].

4.9 Commercial Tort Claims. If the Grantors (or any of them) obtain or otherwise
incur Commercial Tort Claims having a value, or involving an asserted claim, in
the amount of $250,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Grantor or Grantors shall promptly (and in any event within
three (3) Business Days of obtaining such Commercial Tort Claim), notify the
Collateral Trustee upon incurring or otherwise obtaining such Commercial Tort
Claims and, promptly (and in any event within five (5) Business Days after
incurring or obtaining such Commercial Tort Claim(s)), supplement Schedule 6
hereto to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims in accordance with the requirements of
the Uniform Commercial Code, and, within five (5) Business Days after incurring
or obtaining such Commercial Tort Claim(s), shall file additional financing
statements describing such Commercial Tort Claims (and agrees to do such other
acts or filings necessary or as reasonably requested by the Collateral Trustee
(at the direction of the Required Holders)) to give the Collateral Trustee for
the benefit of the Secured Parties a perfected first priority security interest
in any such Commercial Tort Claim(s) (subject to the Intercreditor Agreement),
which Commercial Tort Claim(s) shall not be subject to any other Liens other
than Permitted Liens.

4.10 Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $250,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within three (3) Business Days after becoming a beneficiary),
notify the Collateral Trustee thereof and, promptly (and in any event within
three (3) Business Days) after request by the Collateral Trustee (at the
direction of the Required Holders), enter into a tri-party agreement with the
Collateral Trustee and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to the Collateral
Trustee and directing all payments thereunder to the Collection Account unless
otherwise directed by the Collateral Trustee (at the direction of Required
Holders), all in form and substance reasonably satisfactory to the Required
Holders; provided, that this Section 4.10 shall be subject to the Intercreditor
Agreement.

4.11 Collateral Access Agreements. Each Grantor shall keep its Inventory and
Equipment (other than vehicles and Equipment out for repair) and Books of each
Grantor and each of its Domestic Subsidiaries only at the locations identified
on Schedule 4.11 hereto and keep the chief executive office of each Grantor and
each of its Subsidiaries (other than the Excluded Subsidiaries) only at the
locations identified on Schedule 3 hereto; provided, however, that, so long as
no Event of Default has occurred and is continuing, each Grantor may (a) move
Equipment to and from and keep Equipment at any domestic location accessible by
a Grantor without restriction and owned, leased or licensed by a Grantor’s
customer(s) to the extent necessary for such Grantor’s provision of services to
such customer, and so long as such Grantor timely reports the presence of such
Equipment at such new location pursuant to Schedule 4.11 hereto, and further
subject to Collateral Trustee’s right (at the direction of the Required Holders)
to require a Collateral Access Agreement with respect thereto upon the
occurrence of an Event of Default; (b) [Intentionally Omitted] and (c) amend
Schedule 4.11 hereto so long as the applicable Grantor or Subsidiary provides
the Collateral Trustee a Collateral Access Agreement (upon request by Collateral
Trustee, at the direction of Required Holders) with respect thereto if such
location is not owned by such Grantor and the value of the Inventory, Equipment
or books exceeds $250,000.

 

17



--------------------------------------------------------------------------------

4.12 Motor Vehicles; Vessels; Titled Goods. Subject to the Intercreditor
Agreement, promptly (and in any event within five (5) Business Days) after
(i) (A) request by the Collateral Trustee (at the direction of the Required
Holders) with respect to (x) any titled Equipment or (y) Equipment used in
Grantors’ Alaska Operations that is not susceptible to perfection by the filing
of a financing statement pursuant to the Code (“Preempted Perfection Equipment”)
and (B) the value of any titled Equipment or Preempted Perfection Equipment
exceeds $100,000 individually or all such Equipment exceeds $500,000 in the
aggregate, or (ii) the occurrence and continuation of a Default or an Event of
Default (upon the request by the Collateral Trustee (at the direction of the
Required Holders)), in either case, each Grantor owning such Equipment shall
deliver to the Collateral Trustee, (x) an original certificate of title or
similar document issued by the applicable Governmental Authority for each such
Equipment titled under state law, together with a signed title application
naming the Collateral Trustee as a lien holder or lien holder with respect to
such Equipment and will cause such title certificates to be filed (with the
Collateral Trustee’s Lien noted thereon) in the appropriate filing office, and
(y) a similar perfection instrument for any Preempted Perfection Equipment,
including a signed preferred ship mortgage for any federally registered vessel.

4.13 Material Contracts. Company and each other Grantor shall maintain all
Material Contracts in full force and effect and shall not default in the payment
or performance of any material obligations thereunder.

4.14 Government Contracts. Other than Accounts the aggregate value of which does
not at any one time exceed $250,000, if any Account of any Grantor arises out of
a contract or contracts with the United States of America or any State or any
department, agency, or instrumentality thereof, Grantors shall promptly (and in
any event within three (3) Business Days of the creation thereof) notify the
Collateral Trustee thereof and, promptly (and in any event within three
(3) Business Days) after request by the Collateral Trustee (at the direction of
the Required Holders), subject to the Intercreditor Agreement, execute any
instruments or take any steps necessary as may be reasonably required by the
Collateral Trustee (at the direction of Required Holders) in order that all
moneys due or to become due under such contract or contracts shall be assigned
to the Collateral Trustee, for the benefit of the Secured Parties, and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable law.

4.15 Pledged Collateral. Subject in all respects to the Intercreditor Agreement
as long as any Secured Obligation remains outstanding (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) each Grantor shall (A) deliver to the Collateral Trustee, in suitable
form for transfer and in form and substance satisfactory to the Required
Holders, (1) all Pledged Certificated Stock, (2) all Pledged Debt Instruments,
including all Indebtedness described on Schedule 3.6 hereto, in each case,
(i) having a stated value in excess of $250,000 in the aggregate and (3) all
certificates and instruments evidencing Pledged Investment Property with a
stated value in excess of $250,000 in the aggregate and (B) maintain all other
Pledged Investment Property with a stated value in excess of $250,000 in the
aggregate in a Controlled Securities Account.

4.16 Pledged Uncertificated Stock. Each Grantor hereby covenants and agrees
that, without the prior express written consent of the Required Holders, it will
not agree to any election by any limited liability company to treat the Pledged
Stock as securities governed by Article 8 of the Uniform Commercial Code of any
jurisdiction and in any event will promptly notify the Collateral Trustee in
writing if such Pledged Stock will be treated as a security governed by Article
8 of the Uniform Commercial Code of any jurisdiction and, in such event, take
such action as the Collateral Trustee may request (at the direction of Required
Holders) in order to establish the Collateral Trustee’s “control” (within the
meaning of Section 8-106 of the Code) over such Pledged Stock.

 

18



--------------------------------------------------------------------------------

4.17 Cash Distributions with respect to Pledged Collateral. Except as provided
in Section 6.3 hereof, such Grantor shall be entitled to receive all cash
distributions and dividends paid in respect of the Pledged Collateral.

4.18 Inspections, Exams, Collateral Exams and Appraisals. At the Company’s
expense, the Company and each other Grantor, as applicable, shall permit the
Collateral Trustee, and each of the Collateral Trustee’s duly authorized
representatives to visit any of the Company’s or any other Grantors properties,
or cause any other Person to allow the Collateral Trustee to visit any such
Person’s property on which any Collateral is located, and inspect any of the
Company’s or any other Grantors assets or Books and Records, to conduct
inspections, exams and appraisals of the Collateral, to examine and make copies
of the Company’s or any other Grantors Books and Records, and to discuss the
Company’s or any other Grantors affairs, finances, and accounts with, and to be
advised as to the same by, the Company’s and any other Grantor’s officers and
employees at such reasonable times and intervals as the Required Holders may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Company.

4.19 Account Verification. Each Grantor shall permit the Collateral Trustee, in
the Collateral Trustee’s name or in the name of a nominee of the Collateral
Trustee, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or otherwise. Further, at
the request of the Collateral Trustee (at the direction of the Required
Holders), the Company and each applicable Grantor shall send requests for
verification of Accounts or send notices of assignment of Accounts to Account
Debtors and other obligors.

SECTION 5. COLLECTION AND APPLICATION OF

COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

5.1 Collection of Receivables. Within seventy-five (75) days after the date
hereof, each Grantor shall execute and deliver to the Collateral Trustee for the
ratable benefit of the Secured Parties, Deposit Account Control Agreements for
each Deposit Account and Securities Account Control Agreement for each
Securities Account (other than (i) in the case of Deposit Accounts, any Excluded
Accounts and (ii) in the case of Securities Account, the funds in which are used
solely for trust, fiduciary or escrow payments (in each case related to employee
compensation), tax payments, payroll, payroll taxes, worker’s compensation,
pension benefits or other employee and wage benefit payments and similar
expenses or taxes related thereto (“Excluded Securities Accounts”; together with
Excluded Accounts, the “Excluded Deposit/Securities Accounts”)) maintained by
such Grantor as of the date hereof (such Deposit Accounts and Securities
Accounts, excluding all Excluded Deposit/Securities Accounts, each, a
“Collateral Account”), which Deposit Accounts and Securities Accounts as of the
date hereof are identified as such on Schedule 7 hereto.

5.2 Covenant Regarding New Deposit Accounts.

(a) Before opening, transferring or replacing any Deposit Account or Securities
Account, each Grantor shall so notify the Collateral Trustee and, within seventy
five (75) days after opening, transferring or replacing any Deposit Account or
Securities Account, such Grantor shall cause each bank or financial institution
in which it seeks to open a Deposit Account or Securities Account (in each case,
other than Excluded Deposit/Securities Accounts), to enter into a Deposit
Account Control Agreement or Securities Account Control Agreement (as
applicable) with the Collateral Trustee which shall be in form and substance
satisfactory to Collateral Trustee and Required Holders.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision set forth herein, upon the occurrence
and during the continuance of an Event of Default, each Grantor following the
request of the Collateral Trustee (at the direction of the Required Holders in
their sole discretion), shall (i) obtain a Control Agreement (or its substantial
equivalent) from each bank maintaining a Permitted Foreign Deposit Account for
such Grantor, or (ii) to the extent permitted by applicable law, close any
Permitted Foreign Deposit Account and transfer all funds in such account to a
Collateral Account.

(c) Within seventy five (75) days after acquiring uncertificated securities or
opening a commodities account, or such greater period of time as may be approved
by the Collateral Trustee (at the direction of the Required Holders in their
sole discretion), each Grantor shall obtain a Control Agreement, from each
issuer of uncertificated securities or commodities intermediary issuing or
holding any commodities to or for any such Grantor.

SECTION 6. REMEDIAL PROVISIONS

6.1 [Intentionally Omitted].

6.2 Account Debtors; Remains Liable.

(a) The Collateral Trustee in its own name or in the name of others (acting at
the direction of the Required Holders) at any time after the occurrence and
during the continuance of an Event of Default, subject to the Intercreditor
Agreement, may give notice to an Account Debtor or other Person obligated to pay
an Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Collateral Trustee for security and must be
paid directly to the Collateral Trustee and the Collateral Trustee (at the
direction of the Required Holders) may collect the Accounts, General Intangible
and Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of the Obligations under the Indenture Documents.

(b) Anything herein to the contrary notwithstanding, (a) each Grantor shall
remain liable under the contracts and agreements included in the Collateral to
perform all of the duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Secured Parties of
any of the rights hereunder shall not release such Grantor from any of its
duties or obligations under such contracts and agreements included in the
Collateral, and (c) the Secured Parties shall not have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Secured Parties be obligated to perform
any of the obligations or duties of such Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Trustee shall have given notice (acting at the direction of the
Required Holders) to the relevant Grantor of the Collateral Trustee’s intent to
exercise its corresponding rights pursuant to Section 6.3(b) hereof, each
Grantor shall be permitted to receive all cash dividends paid in respect of the
Pledged Stock and other Investment Property and all payments made in respect of
the Pledged Debt Instrument, in each case, to the extent permitted in the
Indenture, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property that constitutes Collateral;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or result in any violation of any provision of the Indenture, this
Agreement or any other Indenture Document.

 

20



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Collateral
Trustee shall give notice (acting at the direction of the Required Holders) of
its intent to exercise such rights to the relevant Grantor or Grantors, subject
to the Intercreditor Agreement, (i) the Collateral Trustee shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and the other Investment Property that constitutes
Collateral and shall make application thereof to the Secured Obligations in the
order set forth in Section 9.05 of the Indenture, and (ii) at the direction of
Collateral Trustee (at the direction of Required Holders) any or all of the
Investment Property that constitutes Collateral shall be registered in the name
of the Collateral Trustee or its nominee, and the Collateral Trustee or its
nominee may thereafter exercise, at the direction of the Required Holders
(x) all voting, corporate and other rights pertaining to such Investment
Property that constitutes Collateral at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Trustee of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Trustee (acting at the direction of the
Required Holders) may determine), all without liability except to account for
property actually received by it, but the Collateral Trustee shall have no duty
to any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property that constitutes Collateral pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Collateral Trustee
(acting at the direction of the Required Holders) in writing in accordance with
the terms of this Agreement that (x) states that an Event of Default has
occurred and is continuing and (y) without any other or further instructions
from such Grantor, and each Grantor agrees that each Issuer shall be fully
protected in so complying, and (ii) during the continuance of an Event of
Default, unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Stock and other Investment Property
directly to the Collateral Trustee for the benefit of the Secured Parties.

6.4 Proceeds to be Turned Over To Collateral Trustee. Subject to the
Intercreditor Agreement, if an Event of Default shall occur and be continuing,
upon the request of the Collateral Trustee (acting at the direction of the
Required Holders), all Proceeds constituting Collateral received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Collateral Trustee and the other Secured Parties, and
either (a) segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Collateral Trustee in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Trustee, as applicable) or (b) deposited into a Collateral Account
(whether or not so required under Section 5.1 hereof). All Proceeds while held
by the Collateral Trustee (or by such Grantor in trust for the Collateral
Trustee and the other Secured Parties) shall continue to be held as collateral
security for all the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5 hereof.

 

21



--------------------------------------------------------------------------------

6.5 Application of Proceeds. Subject to the Intercreditor Agreement, from and
during the continuance of any Event of Default, any monies or property actually
received by Collateral Trustee pursuant to this Agreement including without
limitation in connection with the exercise of any rights or remedies under this
Agreement, shall be applied in the order set forth in Section 9.05 of the
Indenture.

6.6 UCC Remedies and Other Remedies. Subject to the Intercreditor Agreement, if
an Event of Default shall occur and be continuing, the Collateral Trustee, on
behalf of the Secured Parties, at the direction of the Required Holders, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Legal Requirement. Subject to the Intercreditor
Agreement and applicable law, and without limiting the generality of the
foregoing, the Collateral Trustee (at the direction of Required Holders),
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, presentments, protests, defenses, advertisements and notices are hereby
waived), may in such circumstances (a) forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Trustee or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk, (b) give notice of sole
control or any other instruction under any Deposit Account Control Agreement or
Securities Account Control Agreement or other Control Agreement with any
securities intermediary and take any action therein with respect to such
Collateral and (c) concurrently with written notice to the applicable Grantor of
its intent to exercise rights and remedies, transfer and register in its name or
in the name of its nominee the whole or any part of the Investment Property, to
exchange certificates or instruments representing or evidencing Investment
Property for certificates or instruments of smaller or larger denominations, and
subject to the notice requirements of Section 6.3 hereof, to exercise the voting
and all other rights as a holder with respect thereto, to collect and receive
all cash dividends, interest, principal and other distributions made thereon and
to otherwise act with respect to the Investment Property as though the
Collateral Trustee was the outright owner thereof. The Collateral Trustee shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released provided, that
individual Holders shall not be permitted to “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise under the Bankruptcy Code
(which right to credit bid shall be exercised solely by the Collateral Trustee,
at the direction of the Required Holders). Each Grantor further agrees, at the
Collateral Trustee’s request (at the direction of the Required Holders), to
assemble the Collateral and make it available to the Collateral Trustee at
places which the Collateral Trustee shall reasonably select, whether at such
Grantor’s premises or elsewhere. Subject to the Intercreditor Agreement, the
Collateral Trustee (at the direction of the Required Holders) shall apply the
net proceeds of any action taken by it pursuant to this Section 6.6 in
accordance with Section 6.5 hereof and only after such application and the
payment of all Secured Obligations in full in immediately available funds and
after the payment by the Collateral Trustee of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York Uniform Commercial Code, need the Collateral Trustee account for the
surplus, if any, to any Grantor. Without limiting the provisions of Section 8.3
hereof, to the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Trustee or any
other Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, which is not waived under Section 8.3 hereof, such notice shall
be deemed reasonable and proper in every case if given at least ten (10) days
before such sale or other disposition (it being understood that a shorter

 

22



--------------------------------------------------------------------------------

period may also be reasonable given the circumstances). Subject to the
Intercreditor Agreement, until the Collateral Trustee is able to effect a sale,
lease, or other disposition of Collateral, the Collateral Trustee shall have the
right to hold or use Collateral for the benefit of the Secured Parties, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Collateral Trustee (at the direction of the Required Holders). Subject to
the Intercreditor Agreement, the Collateral Trustee (at the direction of the
Required Holders) may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Trustee’s remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.
Notwithstanding the foregoing, neither the Collateral Trustee nor any of the
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral. Notwithstanding any provisions set
forth in Section 6.6 hereof, the Collateral Trustee shall not be required to
take any action or use its discretion under this Section 6.6, and the Collateral
Trustee shall not take any such action, in each case, other than at the
direction of the Required Holders, and any discretion afforded the Collateral
Trustee under this Section 6.6 shall be deemed to be discretion afforded to the
Required Holders.

6.7 Sale of Equity Interests.

(a) [Intentionally Omitted].

(b) Each Grantor recognizes that the Collateral Trustee may, at the direction of
the Required Holders, in connection with Collateral Trustee’s exercise of its
rights and remedies during the continuation of an Event of Default, exercise its
right to sell Pledged Stock in one or more sales thereof to purchasers that
would otherwise satisfy the requirements of the Securities Act (for the purposes
of this Section 6.7, such sale a “Private Sale”). Each Grantor acknowledges and
agrees that any such Private Sale may result in prices and other terms less
favorable than if such sale were of Pledged Stock registered under the
provisions of the Securities Act and, notwithstanding such circumstances or any
other circumstances, agrees that no such Private Sale shall be deemed to have
been made in a commercially unreasonable manner solely because the Pledged Stock
had not been registered under the provisions of the Securities Act. In no
circumstances shall the Collateral Trustee be under any obligation to register
Pledged Stock under the provisions of the Securities Act, even if such Issuer
would agree to do so nor shall the Collateral Trustee be under any obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale.

(c) Each Grantor agrees to use its reasonable efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Trustee and the
other Secured Parties, that the Collateral Trustee and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Indenture.

 

23



--------------------------------------------------------------------------------

6.8 Grantor’s Obligations Upon Default. Subject to the Intercreditor Agreement,
upon the request of the Collateral Trustee (at the direction of the Required
Holders) after the occurrence and during the continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Collateral Trustee the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Trustee acting at the direction of the Required Holders, whether at a
Grantor’s premises or elsewhere; and

(b) subject in all cases to any lease or sub-lease agreements and any collateral
access agreements, permit the Collateral Trustee (at the direction of the
Required Holders), by the Collateral Trustee’s representatives and agents, to
enter, occupy and use any premises where all or any part of the Collateral, or
the books and records relating thereto, or both, are located, to take possession
of all or any part of the Collateral or the books and records relating thereto,
or both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the Grantor for such use and occupancy.

6.9 Grant of Intellectual Property License. For the sole purpose of enabling the
Collateral Trustee to exercise the rights and remedies under this Agreement at
such time as the Collateral Trustee shall be lawfully entitled to exercise such
rights and remedies upon the occurrence and during the continuance of an Event
of Default, each Grantor hereby (a) grants to the Collateral Trustee, for the
benefit of the Collateral Trustee and the other Secured Parties, a nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense, on such terms and conditions as the
Collateral Trustee shall reasonably determine (at the direction of Required
Holders), any Intellectual Property (other than Excluded Property) and, in the
case of Trademarks prior to the acceleration of the Secured Obligations, subject
to sufficient rights to quality control and inspection in favor of such Grantor
to avoid the risk of invalidation of said Trademarks, rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property and (b) subject to reasonable quality control prior to the
acceleration of the Secured Obligations, irrevocably agrees that, at any time
and from time to time following the occurrence and during the continuance of an
Event of Default, the Collateral Trustee may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Collateral Trustee’s rights under
this Agreement, may (subject to any restrictions contained in applicable
third-party licenses entered into by a Grantor) sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Collateral Trustee
may finish any work in process and affix any Trademark owned by or licensed to
such Grantor and sell such Inventory as provided herein. The use of the licenses
granted pursuant to clauses (a) and (b) of the preceding sentence to the
Collateral Trustee may be exercised only upon the occurrence and during the
continuance of an Event of Default; provided, however, that if any assignment or
other transfer to the Collateral Trustee of any rights, title and interests in
and to the Intellectual Property shall have been previously made and shall have
become absolute and effective and the Secured Obligations shall not have become
immediately due and payable, upon the written request of any Grantor, to the
extent that no Default or Event of Default is then continuing, the Collateral
Trustee shall promptly execute and deliver to such Grantor, at such Grantor’s
sole cost and expense, such assignments, terminations, or other transfers as may
be necessary to reassign to such Grantor and terminate any such rights, title
and interests as may have been assigned to the Collateral Trustee as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Trustee; provided, that, any such transfer or assignment shall be

 

24



--------------------------------------------------------------------------------

without any representation or warranty and after giving effect to such
reassignment, the Collateral Trustee’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Collateral Trustee
granted hereunder, shall continue to be in full force and effect.
Notwithstanding any provisions set forth in this Section 6.9, the Collateral
Trustee shall not be required to take any action or use its discretion under
this Section 6.9, and the Collateral Trustee shall not take any such action, in
each case, other than at the direction of the Required Holders, and any
discretion afforded to Collateral Trustee under this Section 6.9 shall be deemed
to be discretion afforded to the Required Holders.

6.10 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Trustee (acting at the direction of the Required Holders), all Debt
owing by it to, or to it by, any Grantor shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations and all Debt
owing by it to any Subsidiary of Grantor shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.

6.11 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations (including, without limitation, the fees and
disbursements of any attorneys employed by the Collateral Trustee or any other
Secured Party to collect such deficiency).

SECTION 7. THE COLLATERAL TRUSTEE

7.1 Collateral Trustee’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Trustee the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable that constitutes
Collateral with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee acting at the direction of the Required
Holders for the purpose of collecting any and all such moneys due under any
Receivable that constitutes Collateral or with respect to any other Collateral
whenever payable;

(ii) in the case of (A) any Intellectual Property that constitutes Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Trustee may request (acting at the
direction of the Required Holders) to evidence the Collateral Trustee’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby and (B) in the case of any insurance, obtain any insurance and pay any
insurance premiums with respect to such insurance called for by the terms of
this Agreement or the Indenture (including, but not limited to Section 4.11 of
the Indenture) but only to the extent not obtained and maintained by any
Grantor;

 

25



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs called for by the terms of this Agreement and
pay all or any part of costs thereof;

(iv) to prepare and file any UCC financing statements against such Grantor as
debtor;

(v) execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof or otherwise in accordance with this Agreement, any indorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Trustee or as the Collateral Trustee shall direct (as directed by
Required Holders); ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; defend any suit, action or proceeding
brought against such Grantor with respect to any Collateral; settle, compromise
or adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Trustee may deem appropriate (as
directed by Required Holders); assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Collateral Trustee shall in its sole
discretion determine (as directed by Required Holders); and generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Trustee
were the absolute owner thereof for all purposes, and do, at the Collateral
Trustee’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Collateral Trustee (at the direction of Required
Holders) deems necessary to protect, preserve or realize upon the Collateral and
the Collateral Trustee’s and the other Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do; and

(vii) TO ACT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.1
ABOVE) WITH RESPECT TO ITS INVESTMENT PROPERTY, INCLUDING, SUBJECT TO SECTION
6.3 HEREOF, THE RIGHT TO VOTE SUCH INVESTMENT PROPERTY, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH INVESTMENT
PROPERTY, THE APPOINTMENT OF THE COLLATERAL TRUSTEE AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE, SUBJECT TO SECTION 6.3 HEREOF, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH INVESTMENT PROPERTY, WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY OR ANY OFFICER OR AGENT
THEREOF).

 

26



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Trustee agrees that it will not, and is not authorized to, exercise any rights
under the power of attorney provided for in this Sections 7.1(a) (other than
Sections 7.1(a)(ii) and 7.1(a)(iv)) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained in this Agreement, the Collateral Trustee may (but shall not be
obligated to) perform or comply, or otherwise cause performance or compliance,
with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on the Secured Obligations, from the date of payment by the
Collateral Trustee to the date reimbursed by the Grantors, shall be payable by
Grantors to the Collateral Trustee on demand, or directly out of Proceeds from
any relevant Collateral, at the Collateral Trustee’s discretion.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

(e) Notwithstanding any provisions set forth in Section 7.1 hereof, the
Collateral Trustee shall not be required to take any action or use its
discretion under this Section 7.1, and the Collateral Trustee shall not take any
such action, in each case, other than at the direction of the Required Holders
(or, in the case of Sections 7.1(a)(ii) and 7.1(a)(iv), at the direction and/or
discretion of the Required Holders), and any discretion afforded to the
Collateral Trustee under this Section 7.1 shall be deemed to be discretion
afforded to the Required Holders (or, in the case of Sections 7.1(a)(ii) and
7.1(a)(iv), at the direction and/or the discretion of the Required Holders).

7.2 Duty of Collateral Trustee. The Collateral Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Collateral Trustee
deals with similar property for its own account. Neither the Collateral Trustee,
any other Secured Party nor any of their respective representatives, successors,
assigns, affiliates, partners, members, investors, shareholders, attorneys,
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person (other than, in the case of
the Collateral Trustee, if the Person providing such direction to sell or
otherwise dispose of the Collateral is the Required Holders)) or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers, rights and discretionary duties conferred on the Collateral Trustee and
the other Secured Parties hereunder are solely to protect the Collateral
Trustee’s and the other Secured Parties’ interests in the Collateral and shall
not impose any duty upon the Collateral Trustee or any other Secured Party to
exercise any such powers. The Collateral Trustee and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their representatives,
successors, assigns, affiliates, partners, members, investors, shareholders,
attorneys, officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct as finally determined by a court of
competent jurisdiction. To the extent that any Legal Requirement imposes duties
on the Collateral Trustee to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it may be commercially

 

27



--------------------------------------------------------------------------------

reasonable for the Collateral Trustee (i) to fail to incur expenses deemed
significant by the Collateral Trustee to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by any Legal Requirement, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral
Trustee against risks of loss, collection or disposition of Collateral or to
provide to the Collateral Trustee a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Collateral Trustee (at the direction of Required Holders), to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Collateral Trustee in the collection or disposition
of any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Trustee may be commercially reasonable in the
Collateral Trustee’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Trustee shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7.2.
Without limitation upon the foregoing, nothing contained in this Section 7.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Trustee that would not have been granted or imposed by this
Agreement or by any Legal Requirement in the absence of this Section 7.2.

7.3 [Intentionally Omitted].

7.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Trustee may, acting at the direction of the
Required Holders, after the occurrence and during the continuance of an Event of
Default, perform or pay any obligation which any Grantor has agreed to perform
or pay in this Agreement but failed to perform or pay and the Grantors shall
reimburse the Collateral Trustee for any amounts paid by the Collateral Trustee
pursuant to this Section 7.4. The Grantors’ obligation to reimburse the
Collateral Trustee pursuant to the preceding sentence shall be a Secured
Obligation payable on demand, or directly out of Proceeds from any relevant
Collateral.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that an Event of Default that has occurred and is continuing as a result
of a breach of any of the covenants contained herein will cause irreparable
injury to the Collateral Trustee and the other Secured Parties, that the
Collateral Trustee and the other Secured Parties have no adequate remedy at law
in respect of such Events of Default and therefore agrees, without limiting the
right of the Collateral Trustee or the other Secured Parties to seek and obtain
specific performance of other obligations of the Grantors contained in this
Agreement, that the covenants of the Grantors contained herein shall, to the
extent permitted under applicable law, be specifically enforceable against the
Grantors.

 

28



--------------------------------------------------------------------------------

7.6 Authority of Collateral Trustee. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Trustee under this Agreement with respect
to any action taken by the Collateral Trustee or the exercise or non-exercise by
the Collateral Trustee of any option, voting right, request, judgment,
discretionary duty or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Trustee and the
other Secured Parties, be governed by the Indenture and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Collateral Trustee and the Grantors, the Collateral Trustee shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

7.7 Protections of Collateral Trustee.

(a) For all purposes of this Agreement, the Collateral Trustee shall not be
deemed to have notice or knowledge of any Event of Default or matter hereunder
unless written notice of such event is received by the Collateral Trustee
conspicuously specifying that an Event of Default has occurred and is continuing
or an officer of the Collateral Trustee responsible for the administration of
this Agreement has actual knowledge thereof.

(b) Nothing in this Agreement, the Indenture, the Intercreditor Agreement or any
other Indenture Document shall be interpreted as giving the Collateral Trustee
responsibility for or any duty concerning the validity, perfection, priority or
enforceability of any Lien or security interest in any Collateral or giving the
Collateral Trustee any obligation to take any action to procure or maintain such
validity, perfection, priority or enforceability unless expressly directed by
Required Holders.

(c) Neither the Collateral Trustee nor any of its representatives, successors,
assigns, partners, members, investors, shareholders, attorneys, affiliates,
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection herewith (i) with the consent or at the request of
a Person authorized hereunder, the Intercreditor Agreement or under the
Indenture or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
Neither the Collateral Trustee nor any of its representatives, successors,
assigns, partners, members, investors, shareholders, attorneys, affiliates,
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement; (ii) the performance or
observance of any of the covenants or agreements of a Grantor; (iii) the receipt
of items required to be delivered to the Collateral Trustee; or (iv) the
validity, effectiveness or genuineness of this Agreement, the Intercreditor
Agreement, the other Indenture Documents or any other instrument or writing
furnished in connection herewith. The Collateral Trustee shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
reasonably believed by it to be genuine or to be signed by the proper party or
parties. The Collateral Trustee shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement, the Intercreditor Agreement
or any other Indenture Document or any other document furnished in connection
herewith or therewith in accordance with a direction or a request of an
authorized Person pursuant to the terms of this Agreement, the Intercreditor
Agreement or the Indenture.

(d) [Intentionally Omitted].

(e) In entering into this Agreement, and in taking (or refraining from) any
actions under or pursuant to this Agreement, the Collateral Trustee shall be
protected by and shall enjoy all of the rights, immunities, protections and
indemnities granted to it under the Intercreditor Agreement, the Indenture or
the other Indenture Documents including but not limited to the right to request
and receive an Officers’ Certificate and Opinion of Counsel pursuant to the
Indenture.

 

29



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance
with, as applicable, Section 13.01 or Section 13.02 of the Indenture.

8.2 Notices. All notices, requests and demands to or upon the Collateral Trustee
or any Grantor hereunder shall be effected in the manner provided for in the
Indenture.

8.3 Waivers. To the extent permitted under applicable law, each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantors, addressed as set
forth in Section 8.2 hereof, at least ten (10) days prior (or such shorter
period as may be commercially reasonable) to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Collateral Trustee or any other
Secured Party arising out of the exercise of any rights and/or remedies
hereunder, including, without limitation, the repossession, retention or sale of
the Collateral, except such as arise out of the gross negligence, bad faith or
willful misconduct of the Collateral Trustee or such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Trustee or any other Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.

8.4 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Trustee nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Trustee or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Trustee or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Collateral
Trustee or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

8.5 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse the Collateral Trustee for its
reasonable out-of-pocket costs and expenses incurred in enforcing or preserving
any rights under this Agreement and the other Indenture Documents to which such
Grantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Collateral Trustee, in each case, to the same
extent the Company would be required to do so pursuant to Section 10.06 of the
Indenture.

 

30



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to indemnify and save the Collateral Trustee
and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to indemnify and save the Collateral Trustee
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the same extent the Company
would be required to do so pursuant to Section 10.06 of the Indenture.

(d) The agreements in this Section 8.5 shall survive repayment of the Secured
Obligations and all other amounts payable under the Indenture and the Indenture
Documents.

8.6 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Trustee and the other Secured Parties and their successors and assigns;
provided, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Trustee and the Holders unless otherwise expressly permitted under
the Indenture.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy,
.pdf or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement, the Indenture and the other Indenture
Documents represent the agreement of the Grantors, the Collateral Trustee and
the other Secured Parties with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, or agreements by the Collateral
Trustee, Grantors or any other Secured Party relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the Indenture
and the other Indenture Documents.

8.11 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors, should a receiver or
trustee be appointed for all or any significant part of any Grantor’s assets, or
any similar proceeding is initiated or undertaken and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to

 

31



--------------------------------------------------------------------------------

applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

8.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

8.13 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Indenture Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States located in the Borough of Manhattan, New York
City, New York ; consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(b) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, for itself
each other Grantor at its address referred to in Section 21.03 of the Indenture;

(c) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

8.14 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Indenture Documents to which it is a party;

(b) neither the Collateral Trustee nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Indenture Documents, and the relationship
between the Grantors, on the one hand, and the Collateral Trustee and other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Indenture Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.15 WAIVER OF JURY TRIAL. EACH OF THE GRANTORS AND THE COLLATERAL TRUSTEE
HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH
COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY,

 

32



--------------------------------------------------------------------------------

VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.16 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 7.07 of the Indenture shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

8.17 Releases. Collateral shall be automatically released from the Lien created
by this Agreement to the extent provided in Section 6.04 of the Indenture.

8.18 Inconsistencies with the Intercreditor Agreement.

(a) Notwithstanding anything to the contrary in this Agreement or in any other
Indenture Document, to the extent any provision of this Agreement or any other
Loan Document conflicts with the terms of the Intercreditor Agreement, the terms
and provisions of the Intercreditor Agreement shall govern.

(b) Notwithstanding anything to the contrary in this Agreement or in any other
Indenture Document, the Liens granted to Collateral Trustee pursuant to this
Agreement and the other Indenture Documents and the exercise of any right
related to any Collateral shall be subject, in each case, to the terms of the
Intercreditor Agreement.

(c) The Grantors authorize the Collateral Trustee to communicate with the ABL
Loan Agent and ABL Lenders under the ABL Credit Agreement, the Term Agent and
Term Lenders under the Term Credit Agreement, and any other Person who is, or
becomes a party to the Intercreditor Agreement, with respect to any matter,
including, without limitation, the Obligations, the ABL Loan Obligations, the
Term Loan Obligations, the Intercreditor Agreement, the Indenture Documents, the
ABL Documents and the Term Documents (and the obligations of the Grantors
thereunder), and any other matter relating to, or arising out of such matters.

[Signature Pages follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS: SAEXPLORATION HOLDINGS, INC.

By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary

SAEXPLORATION, INC.

By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary

SAEXPLORATION SUB, INC.

By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary

NES, LLC

By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary

SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary



--------------------------------------------------------------------------------

SAEXPLORATION ACQUISITIONS (U.S.), LLC

By:  

/s/ Brent Whiteley

Name: Brent Whiteley Title: Chief Financial Officer, General Counsel and
Secretary



--------------------------------------------------------------------------------

COLLATERAL TRUSTEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

By:  

/s/ Geoffrey J. Lewis

Name: Geoffrey J. Lewis Title: Vice President



--------------------------------------------------------------------------------

ANNEX 1 TO

PLEDGE AND SECURITY AGREEMENT

ASSUMPTION AGREEMENT, (“Assumption Agreement”) dated as of
                                , 20    , made by
                                                 , a                         
                     (the “Additional Grantor”), in favor of Wilmington Savings
Fund Society, FSB, as collateral trustee (in such capacity, the “Collateral
Trustee”) for the Secured Parties. All capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Indenture referred to
below.

W I T N E S S E T H:

WHEREAS, SAExploration Holdings, Inc., a Delaware corporation (the “Company”),
the guarantors party thereto, Wilmington Savings Fund Society, FSB, as Trustee
and the Collateral Trustee, entered into that certain Senior Secured Convertible
Notes Indenture dated as of September 26, 2018 (as amended, restated modified or
supplemented from time to time, the “Indenture”);

WHEREAS, in connection with the Indenture, the Company and its Subsidiaries have
entered into the Pledge and Security Agreement dated as of September 26, 2018
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Security Agreement”) in favor of the Collateral Trustee for the
benefit of the Secured Parties;

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Pledge and Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.16 of the Security
Agreement, hereby (a) becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor, (b) expressly assumes all obligations and liabilities of a Grantor
thereunder, and (c) unconditionally grants and pledges to the Collateral
Trustee, for the ratable benefit of the Secured Parties, a security interest in
and to all of Additional Grantor’s right, title, and interest in and to the
Collateral. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules                         1 to the Security
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties regarding such Grantor contained in Section 3
of the Security Agreement is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN SECTIONS 8.13 AND 8.15 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

1 

Refer to each Schedule which needs to be supplemented.

 

Annex 1 - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:  

 

Name: Title:

 

Annex 1 - 1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

[FORM OF] COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[                                ], 2018, is among each of the undersigned
(each, a “Grantor” and collectively, the “Grantors”), and Wilmington Savings
Fund Society, FSB, as collateral trustee (in such capacity, together with any of
its successors and permitted assigns, the “Collateral Trustee”) for the benefit
of the Secured Parties (as defined in the Indenture referred to below).

W I T N E S S E T H:

A. The Grantors, and Wilmington Savings Fund Society, FSB, as Trustee and
Collateral Trustee, have entered into that certain Senior Secured Convertible
Notes Indenture dated as of September 26, 2018 (as it may be amended, restated,
supplemented, or modified from time to time, the “Indenture”).

B. In order to induce the Holders to acquire the Notes issued pursuant to the
Indenture, the Grantors and the Collateral Trustee entered into that certain
Pledge and Security Agreement dated as of September 26, 2018 (as it may be
amended, restated, supplemented, or modified from time to time, the “Security
Agreement”) pursuant to which each Grantor has granted to Collateral Trustee,
for the benefit of the Secured Parties, a security interest in and continuing
lien on, all of such Grantor’s right, title and interest in, to and under all
Collateral, including, without limitation, the Copyright Collateral (as defined
below), in each case whether now owned or existing or hereafter acquired or
arising and wherever located to secure the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise, of all Secured Obligations (as
defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Collateral
Trustee shall have all rights of a secured party in and to the Copyright
Collateral and any proceeds thereof, including, without limitation, if an Event
of Default (as defined in the Indenture) shall occur and be continuing, the
right to exercise its remedies under, among other agreements, the Indenture and
the Security Agreement and the other Indenture Documents (as defined in the
Indenture), subject in all respects to the terms and provisions of such
agreements and the Intercreditor Agreement, in connection with all of Grantors’
right, title and interest in such Copyright Collateral.

D. Pursuant to the Indenture, the Security Agreement and the other Indenture
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Indenture or the Security
Agreement and used herein have the meaning given to them in, as applicable, the
Indenture or the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in Copyrights

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Collateral Trustee, for the benefit of the
Secured Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Copyrights, including
but not limited to the registered Copyrights listed in Schedule A hereto, in
each case whether registered or unregistered, now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Copyright
Collateral”). Notwithstanding anything contained in this Agreement to the
contrary, “Copyright Collateral” shall not include Excluded Property.

Section 3. Security for Obligations

This Agreement secures, and the Copyright Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

Section 4. Security Agreement

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Collateral Trustee, for
the benefit of the Secured Parties, pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Trustee with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event of any irreconcilable conflict
between the terms of this Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall control.

Section 5. Recordation

The Grantors hereby authorize and request that the Register of Copyrights and
any other applicable government officer record this Agreement.

Section 6. Miscellaneous

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN SECTIONS 8.13 AND 8.15 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be duly executed and delivered by its duly authorized officer as of the date
first set forth above.

 

GRANTORS: SAEXPLORATION HOLDINGS, INC.

By:  

 

Name: Title:

SAEXPLORATION, INC.

By:  

 

Name: Title:

SAEXPLORATION SUB, INC.

By:  

 

Name: Title:

NES, LLC

By:  

 

Name: Title:

SAEXPLORATION SEISMIC SERVICES (US), LLC

By:  

 

Name: Title:

SAEXPLORATION ACQUISITIONS (U.S.), LLC

By:  

 

Name: Title:

 

A-1



--------------------------------------------------------------------------------

COLLATERAL TRUSTEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

By:  

 

Name: Title:

 

A-2



--------------------------------------------------------------------------------

SCHEDULE A

[List of copyrights]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

[FORM OF] PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (this “Agreement”), dated as of
[                                ], 2018, is among each of the undersigned
(each, a “Grantor” and, collectively, the “Grantors”), and Wilmington Savings
Fund Society, FSB, as collateral trustee (in such capacity, together with any of
its successors and permitted assigns in such capacity, the “Collateral Trustee”)
for the benefit of the Secured Parties (as defined in the Indenture referred to
below).

W I T N E S S E T H:

A. The Grantors, and Wilmington Savings Fund Society, FSB, as Trustee and
Collateral Trustee, entered into that certain Senior Secured Convertible Notes
Indenture dated as of September 26, 2018 (as it may be amended, restated,
supplemented, or modified from time to time, the “Indenture”).

B. In order to induce the Holders to acquire the Notes issued pursuant to the
Indenture, the Grantors and the Collateral Trustee entered into that certain
Pledge and Security Agreement dated as of September 26, 2018 (as it may be
amended, restated, supplemented, or modified from time to time, the “Security
Agreement”) pursuant to which each Grantor has granted to Collateral Trustee,
for the benefit of the Secured Parties, a security interest in and continuing
lien on, all of such Grantor’s right, title and interest in, to and under all
Collateral, including, without limitation, the Patent Collateral (as defined
below), in each case whether now owned or existing or hereafter acquired or
arising and wherever located to secure the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise, of all Secured Obligations (as
defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Collateral
Trustee shall have all rights of a secured party in and to the Patent Collateral
and any proceeds thereof, including, without limitation, if an Event of Default
(as defined in the Indenture) shall occur and be continuing, the right to
exercise its remedies under, among other agreements, the Indenture and the
Security Agreement and the other Indenture Documents (as defined in the
Indenture), subject in all respects to the terms and provisions of such
agreements and the Intercreditor Agreement, in connection with all of Grantors’
right, title and interest in such Patent Collateral.

D. Pursuant to the Indenture, the Security Agreement and the other Indenture
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1 DEFINED TERMS

Unless otherwise defined herein, terms defined in the Indenture or the Security
Agreement and used herein have the meaning given to them in, as applicable, the
Indenture or the Security Agreement.

 

B-1



--------------------------------------------------------------------------------

SECTION 4 GRANT OF SECURITY INTEREST IN PATENTS

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Collateral Trustee, for the benefit of the
Secured Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Patents, including but
not limited to the registered Patents listed in Schedule A hereto, in each case
whether registered or unregistered, now owned or existing or hereafter acquired
or arising and wherever located (collectively, the “Patent Collateral”).
Notwithstanding anything contained in this Agreement to the contrary, “Patent
Collateral” shall not include Excluded Property.

SECTION 3. SECURITY FOR OBLIGATIONS

This Agreement secures, and the Patent Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

SECTION 4. SECURITY AGREEMENT

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Collateral Trustee, for
the benefit of the Secured Parties, pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Trustee with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event of any irreconcilable conflict
between the terms of this Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall control.

SECTION 5 RECORDATION

The Grantors hereby authorize and request that the Register of Patents and any
other applicable government officer record this Agreement.

SECTION 6 MISCELLANEOUS

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN SECTIONS 8.13 AND 8.15 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
set forth above.

 

SAEXPLORATION HOLDINGS, INC.

By:  

 

Name: Title:

SAEXPLORATION, INC.

By:  

 

Name: Title:

SAEXPLORATION SUB, INC.

By:  

 

Name: Title:

NES, LLC

By:  

 

Name: Title:

SAEXPLORATION SEISMIC SERVICES (US), LLC

By:  

 

Name: Title:

SAEXPLORATION ACQUISITIONS (U.S.), LLC

By:  

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

COLLATERAL TRUSTEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

By:  

 

Name: Title:

 

B-4



--------------------------------------------------------------------------------

SCHEDULE A

[List of patents]

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

[FORM OF] TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[                            ], 2018, is among each of the undersigned (each, a
“Grantor” and, collectively, the “Grantors”), and Wilmington Savings Fund
Society, FSB, as collateral trustee (in such capacity, together with any of its
successors and permitted assigns, the “Collateral Trustee”) for the benefit of
the Secured Parties (as defined in the Indenture referred to below).

W I T N E S S E T H:

A. The Grantors, and Wilmington Savings Fund Society, FSB, as Trustee and
Collateral Trustee entered into that certain Senior Secured Convertible Notes
Indenture dated as of September 26, 2018 (as it may be amended, restated,
supplemented, or modified from time to time, the “Indenture”).

B. In order to induce the Holders to acquire the Notes issued pursuant to the
Indenture, the Grantors and the Collateral Trustee entered into that certain
Pledge and Security Agreement dated as of September 26, 2018 (as it may be
amended, restated, supplemented, or modified from time to time, the “Security
Agreement”) pursuant to which each Grantor has granted to Collateral Trustee,
for the benefit of the Secured Parties, a security interest in and continuing
lien on, all of such Grantor’s right, title and interest in, to and under all
Collateral, including, without limitation, the Trademark Collateral (as defined
below), in each case whether now owned or existing or hereafter acquired or
arising and wherever located to secure the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise, of all Secured Obligations (as
defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Collateral
Trustee shall have all rights of a secured party in and to the Trademark
Collateral and any proceeds thereof, including, without limitation, if an Event
of Default (as defined in the Indenture) shall occur and be continuing, the
right to exercise its remedies under, among other agreements, the Indenture and
the Security Agreement and the other Indenture Documents (as defined in the
Indenture), subject in all respects to the terms and provisions of such
agreements and the Intercreditor Agreement, in connection with all of Grantors’
right, title and interest in such Trademark Collateral.

D. Pursuant to the Indenture, the Security Agreement and the other Indenture
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1 DEFINED TERMS

Unless otherwise defined herein, terms defined in the Indenture or the Security
Agreement and used herein have the meaning given to them in, as applicable, the
Indenture or the Security Agreement.

 

C-1



--------------------------------------------------------------------------------

SECTION 2 GRANT OF SECURITY INTEREST IN TRADEMARKS

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Collateral Trustee, for the benefit of the
Secured Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Trademarks and the
goodwill of the business symbolized thereby, including but not limited to the
registered Trademarks listed in Schedule A hereto, in each case whether
registered or unregistered, now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Trademark Collateral”).
Notwithstanding the foregoing, the term “Trademark Collateral” shall not include
any Excluded Property.

SECTION 3 SECURITY FOR OBLIGATIONS

This Agreement secures, and the Trademark Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

SECTION 4 SECURITY AGREEMENT

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Collateral Trustee, for
the benefit of the Secured Parties, pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Trustee with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event of any irreconcilable conflict
between the terms of this Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall control.

SECTION 5 RECORDATION

The Grantors hereby authorize and request that the Register of Trademarks and
any other applicable government officer record this Agreement.

SECTION 6 MISCELLANEOUS

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN SECTIONS 8.13 AND 8.15 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its duly authorized officer as of the date
first set forth above.

 

GRANTORS: SAEXPLORATION HOLDINGS, INC.

By:  

 

Name: Title:

SAEXPLORATION, INC.

By:  

 

Name: Title:

SAEXPLORATION SUB, INC.

By:  

 

Name: Title:

NES, LLC

By:  

 

Name: Title:

SAEXPLORATION SEISMIC SERVICES (US), LLC

By:  

 

Name: Title:

SAEXPLORATION ACQUISITIONS (U.S.), LLC

By:  

 

Name: Title:

 

C-1



--------------------------------------------------------------------------------

COLLATERAL TRUSTEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

By:  

 

Name: Title:

 

C-2



--------------------------------------------------------------------------------

SCHEDULE A

[List of trademarks]

 

C-3